Campbell, Chief Justice,
delivered the opinion of the -court:
The plaintiff, under date of May 16, 1918, had a contract with the Government for the manufacture of 480,000 pairs of men’s hose, and was in the performance of the contract at the time of the armistice. Directly after the signing of the armistice steps were taken to stop deliveries under the contract. Plaintiff was duly notified and negotiations took place looking to the settlement of plaintiff’s claim under its contract. After consideration of all the facts an agreement was arrived at and plaintiff was paid accordingly. This settlement provided that the plaintiff should retain the yarns on hand and those it had contracted for necessary to complete its contract and should receive 40 per cent of the value of these yarns. It claimed an additional sum for yarns which it had agreed to buy from another concern in excess of its ■contract requirements. The representative of the Government declined to allow this claim for the excess, but recommended payment for the other yarns as stated, and the items •of the settlement were agreed upon by the officer representing the Government and the plaintiff. Upon this basis the plaintiff was paid the full amount due it. It executed a contract *154of settlement which discharged all liability of the Government. The present claim is not sustained by any evidence. The petition should be dismissed. And it is so ordered.
Graham, Judge; Hay, Judge; DowNey, Judge; and Booth, Judge, concur.